978 A.2d 347 (2009)
T.W. PHILLIPS GAS AND OIL CO. and PC Exploration, Inc., Respondents
v.
Ann JEDLICKA, Petitioner.
No. 604 WAL 2008.
Supreme Court of Pennsylvania.
July 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of July, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, as framed by the Petitioner, is:
Did the Superior Court misapply the decision of this Court in Young v. Forest Oil Co., 194 Pa. 243, 45 A. 121 (1899), by holding that Pennsylvania employs a purely subjective test to determine whether an oil or gas lease has produced "in paying quantities."